        Case 1:20-cv-01624-SKO Document 9 Filed 01/22/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    JOSHUA DAVIS BLAND,                              Case No. 1:20-cv-01624-SKO (PC)
12                        Plaintiff,                   ORDER DENYING PLAINTIFF’S
13                                                     MOTION FOR MISCELLANEOUS
               v.
                                                       RELIEF
14    KEN CLARK,
                                                       (Doc. 8)
15                        Defendant.
16

17            Plaintiff has filed a documented titled, “Motion to Grant Cause of Action in Full Sui

18   Juris.” (Doc. 8.) The Court is unsure of what relief Plaintiff is seeking. To the extent that Plaintiff

19   is requesting that the Court allow this case to proceed, the Court advises him that it must first

20   screen his complaint pursuant 28 U.S.C. § 1915A. The Court will screen the complaint in due

21   course. If this is not the relief that Plaintiff is requesting, and he chooses to refile his motion, he

22   should be clearer about the relief he seeks.

23            Based on the foregoing, the Court DENIES Plaintiff’s motion.

24
     IT IS SO ORDERED.
25

26   Dated:     January 21, 2021                                     /s/   Sheila K. Oberto               .
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
